DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-11, filed on 5/27/2022, with respect to objection to claim 12; and 35 U.S.C. 103(a) rejection of claims 1, 4, 7-10, 13-16, 19 have been fully considered and are persuasive.  The objection to claim 12; and 35 U.S.C. 103(a) rejection of claims 1, 4, 7-10, 13-16, 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-8, 11-12, 14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-4, 6-8, 11, 14, and 16-19:
The present invention describes a time-domain resource determination method, comprising: receiving transmission indication information sent by a base station, wherein the transmission indication information carries an index identifier of a target bandwidth part resource and time-domain resource allocation indication information; determining, according to an original bandwidth part resource and a-the target bandwidth part resource, a number of switching time slots required for current bandwidth part resource switching, wherein the original bandwidth part resource is a bandwidth part resource used by a terminal before the current bandwidth part resource switching, and the target bandwidth part resource is a bandwidth part resource used by the terminal after the current bandwidth part resource switching, and the target bandwidth part is determined according to the index identifier of the target bandwidth part resource carried in the transmission indication information; and determining, according to the number of switching time slots and a basic time slot deviation, a target time slot deviation for performing a data transmission by using the target bandwidth part resource, wherein the basic time slot deviation is determined according to the time-domain resource allocation indication information carried in the transmission indication information sent by a base station; wherein receiving the transmission indication information sent by the base station comprises: performing a blind detection on the original bandwidth part resource in one of following two manners to obtain the transmission indication information: in a manner one: performing the blind detection on the transmission indication information according to a case where a size of an antenna port field in the transmission indication information has a maximum value, or in a manner two: inquiring a demodulation reference signal (DMRS) configuration parameter corresponding to a mapping type one and a DMRS configuration parameter corresponding to a mapping type two respectively; in a case where a parameter related to an antenna port field in the DMRS configuration parameter corresponding to the mapping type one is the same as a parameter related to an antenna port field in the DMRS configuration parameter corresponding to the mapping type two, performing the blind detection on the transmission indication information according to a size of the antenna port field corresponding to one of the mapping type one or the mapping type two; in a case where the parameter related to the antenna port field in the DMRS configuration parameter corresponding to the mapping type one is different from the parameter related to the antenna port field in the DMRS configuration parameter corresponding to the mapping type two, performing the blind detection on the transmission indication information according to a larger size between a size of the antenna port field corresponding to the mapping type one and a size of the antenna port field corresponding to the mapping type two.  The closet prior art, NPL (83GPP TSG RAN WG1 Meeting#92, R1-1801347, Agenda Item 7.1.3.4.1 by Huawei, dated Feb 26-Mar 2, 2018) in view of NPL1 (3GPP TSG RAN WGi1 Meeting, R1-1802844, Remaining Issues on BWP by Qualcomm, dated 2/26/2018-3/2/2018) together discloses a similar method, but fails to disclose receiving the transmission indication information sent by the base station that carries an index identifier of a target bandwidth part resource and time-domain resource allocation indication information comprises performing a blind detection on the original bandwidth part resource in one of following two manners to obtain the transmission indication information: in a manner one: performing the blind detection on the transmission indication information according to a case where a size of an antenna port field in the transmission indication information has a maximum value, or in a manner two: inquiring a demodulation reference signal (DMRS) configuration parameter corresponding to a mapping type one and a DMRS configuration parameter corresponding to a mapping type two respectively; in a case where a parameter related to an antenna port field in the DMRS configuration parameter corresponding to the mapping type one is the same as a parameter related to an antenna port field in the DMRS configuration parameter corresponding to the mapping type two, performing the blind detection on the transmission indication information according to a size of the antenna port field corresponding to one of the mapping type one or the mapping type two; in a case where the parameter related to the antenna port field in the DMRS configuration parameter corresponding to the mapping type one is different from the parameter related to the antenna port field in the DMRS configuration parameter corresponding to the mapping type two, performing the blind detection on the transmission indication information according to a larger size between a size of the antenna port field corresponding to the mapping type one and a size of the antenna port field corresponding to the mapping type two.  These distinct features have been added to independent claim 1, and similar features have been added to independent claim 11, thus rendering claims 1-4, 6-8, 11, 14, 16-19 allowable.
(2) Regarding claim 12:
The present invention describes a time-domain resource allocation apparatus, applied to the method of claim 9, comprising: a switching determination unit, which is configured to determine a target bandwidth part resource used by a transmission after current bandwidth part resource switching; and an indication transmission unit, which is configured to send transmission indication information containing both of an index identifier of the target bandwidth part resource and time-domain resource allocation indication information to a terminal; the switching determination unit is further configured to determine, according to an original bandwidth part resource and the target bandwidth part resource, a number of switching time slots required for the current bandwidth part resource switching, wherein the original bandwidth part resource is a bandwidth part resource used by the terminal before the current bandwidth part resource switching, determine, according to the number of switching time slots and a basic time slot deviation, a target time slot deviation for performing the transmission by using the target bandwidth part resource, wherein the basic time slot deviation is a time slot deviation specified in the time-domain resource allocation indication information.  The closet prior art, NPL (83GPP TSG RAN WG1 Meeting#92, R1-1801347, Agenda Item 7.1.3.4.1 by Huawei, dated Feb 26-Mar 2, 2018) in view of NPL1 (3GPP TSG RAN WGi1 Meeting, R1-1802844, Remaining Issues on BWP by Qualcomm, dated 2/26/2018-3/2/2018) together discloses a similar method, but fails to disclose the 35 U.S.C. 112f limitation of the claimed switching determination unit configured for performing the claimed functions of determine a target bandwidth part resource used by a transmission after current bandwidth part resource switching, determine, according to an original bandwidth part resource and the target bandwidth part resource, a number of switching time slots required for the current bandwidth part resource switching, and determine, according to the number of switching time slots and a basic time slot deviation, a target time slot deviation for performing the transmission by using the target bandwidth part resource, wherein the basic time slot deviation is a time slot deviation specified in the time-domain resource allocation indication information as described in the specification; thus rendering claim 12 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/4/2022